Citation Nr: 1235045	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-10 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the suspension of an aid and attendance allowance under 38 U.S.C.A. § 1114(r)(1) and 38 U.S.C.A. § 1114(r)(2) from October 1, 2008 to December 15, 2008 was proper. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from December 1988 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of actions of the New York, New York, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDINGS OF FACT

1.  The Veteran was hospitalized at the expense of the U.S. Government from August 26, 2008 to December 15, 2008.  

2.  By a decision dated June 2009, the RO suspended the Veteran's receipt of special monthly compensation (SMC) for the need for regular aid and attendance of another person from October 1, 2008 to December 15, 2008.  

3.  The reductions were carried out in accordance with applicable procedures; the reduction was effective the last day of the month following the month in which the Veteran was admitted for hospitalization at the expense of the U.S. Government. 


CONCLUSION OF LAW

The suspension of SMC based on the need for regular aid and attendance of another person under 38 U.S.C.A. § 1114(r)(1) and 38 U.S.C.A. § 1114(r)(2) from October 1, 2008 to December 15, 2008 was proper.  38 U.S.C.A. §§ 1114(o), 5503(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.552(b)(2) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are substantially uncontested.  Specifically, the Veteran was injured in a post service fall in May 1998, causing a C4 fracture that resulted in quadriplegia with loss of use of the upper extremities, loss of use of the legs, neurogenic bowel, and loss of use of the bladder.  The Veteran argued that his fall was caused by his service connected chronic left ankle sprain or service connected low back syndrome.  An August 2006 rating decision determined that the Veteran's injuries were secondary to his service connected injuries, and granted service connection.  This decision evaluated the Veteran's disability as 100 percent disabling.  Additionally, this rating decision awarded SMC for disability under 38 U.S.C.A. § 1114(o), as well as an additional SMC based on the need for aid and attendance under 38 U.S.C.A. § 1114(r)(1).  An August 2008 rating decision awarded further SMC based on the need for aid and attendance under 38 U.S.C.A. § 1114(r)(2).  See also 38 C.F.R. §§ 3.350(e)(2) and (h). 

The evidence also indicates that the Veteran was admitted to a VA hospital on August 26, 2008.  He remained in a VA facility until he was discharged on December 15, 2008.  

In October 2008, the RO notified the Veteran that he was not entitled to additional SMC during his period of hospitalization, and proposed to reduce its monthly benefits effective October 1, 2008.  The reduction was not to be effective for 60 days.  

In a June 2009 decision, the reductions were implemented effective from October 1, 2008, and restored on December 15, 2008. 

The relevant regulation governing the issue on appeal is set forth in 38 C.F.R. § 3.552, which establishes that SMC, including additional SMC based on the need for aid and attendance, shall be discontinued when a veteran is hospitalized at the expense of the U.S. Government.  In this case, however, the adjusted entitlement amounts represent a removal of only the additional aid and attendance benefits allowed by 38 U.S.C.A. § 1114(r)(1) and 38 U.S.C.A. § 1114(r)(2).  The Veteran's 38 U.S.C.A. § 1114(o) benefits were never changed. 

The requirements regarding the reduction of aid and attendance benefits is addressed by 38 C.F.R. § 3.552.  Specifically, when a Veteran is hospitalized at the expense of the United States Government, the additional aid and attendance allowance authorized by 38 U.S.C. 1114(r) (1) or (2) will be discontinued effective the last day of the month following the month in which the Veteran is admitted for hospitalization.  38 C.F.R. § 3.552(b)(2). 

The Board notes that a reduction of aid and attendance benefit is subject to certain restrictions when a veteran is receiving SMC under some subsections of 38 U.S.C.A. § 1114, or where entitlement to SMC under § 1114(o) is itself based at least in part on the need for aid and attendance.  However, these restrictions are inapplicable to the issue on appeal, as the Veteran's receipt of § 1114(o) benefits, the maximum amount allowable under this section, are unchanged.  Thus, the only issue for consideration is whether the RO was correct in suspending the additional aid and attendance benefits due to the Veteran's hospitalization. 

As to the time frame in question, the December 2008 discharge summary indicates that the Veteran was admitted into inpatient treatment at a VA medical center on August 26, 2008 for treatment of respiratory failure.  He underwent a prolonged hospital course with treatment of several complications arising from his quadriplegia.  The report also indicates that he was discharged from inpatient treatment on December 15, 2008.  All of the records of this hospitalization have been obtained. 

Applying 38 C.F.R. § 3.552(b)(2) , the Veteran's aid and attendance benefit should be discontinued or suspended on the last day of the month following the month of admission for inpatient treatment or, in this case, September 30, 2008.  The aid and attendance benefits were reinstated the day the Veteran was discharged on December 15, 2008.  It follows that the period of time for which the RO reduced the Veteran's aid and attendance benefit, specifically October 1, 2008 to December 15, 2008 was proper. 

Thus, after a review of the evidence and relevant regulations, the Board has determined that the suspensions in the Veteran's aid and attendance benefits were proper and there is no doubt to be otherwise resolved.  The law is clearly dispositive and controlling.  Indeed, the Veteran's representative has even conceded this point.  See VA Form 646, dated in November 2011.  The representative also argued that there are extenuating circumstances in this case, namely that the Veteran's hospitalization was extended due to the need to treat a pressure ulcer which it is argued was due to negligence on the part of VA in providing the Veteran's care.  The record confirms that the Veteran received treatment for the pressure ulcer.  However, this does not change the fact that the Veteran remained hospitalized at the expense of the government during this period, during which time he did not require aid and attendance from an outside person.  Although the Board regrets that the outcome to the Veteran is not favorable, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law). 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In this case, however, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown; VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Therefore, the Board determines that no additional actions are necessary in order for VA to comply with the VCAA. 


Further, it appears that the RO attempted to apply the provisions of 38 C.F.R. § 3.105 (2011) regarding the decision to discontinue the Veteran's receipt of special monthly compensation based on the need for regular aid and attendance as per 38 U.S.C.A. § 1114(r)(1) and 38 U.S.C.A. § 1114(r)(2).  This provision allows a 60-day response period to any notice of reduction in compensation ratings assigned.  Consequently, after first proposing a suspension of his SMC allowance in October 2008, the RO effectuated the suspension/reduction on June 1, 2009.  The suspensions were made effective from the last day of the month following the month in which the Veteran was admitted to the hospital.  See 38 C.F.R. § 3.552 (b)(2).  The Board finds that the application of 38 C.F.R. § 3.105 was not correct.  The distinction to be made is that a § 1114(r)(1) and (2) suspension amounts to no more than an adjustment to a benefit for which entitlement has not changed.  The Veteran remains entitled to the § 1114(r)(1) and (2).  However, the effect of the discontinuance is that he does not receive payment on the entitlement.  The underlying entitlement remains unchanged.  On the other hand, reductions under § 3.105 contemplate a reduction or loss of an underlying entitlement.  The 60-day notice and response provisions and associated effective dates as required by § 3.105 cannot be reconciled with the effective date rule set by 38 C.F.R. § 3.552 (b)(2). 

Consequently, the Board finds that suspension of § 1114(r)(1) and (2) payments during hospitalization is not a reduction governed by 38 U.S.C.A. § 5112 (West 2002 & Supp. 2010) and its implementing regulation, 38 C.F.R. § 3.105 (2011), but is instead a suspension of payments governed by 38 U.S.C.A. § 5503(c) (West 2002 & Supp. 2010), and its implementing regulation,  38 C.F.R. § 3.552 (b)(2). 


	(CONTINUED ON NEXT PAGE)




ORDER

The suspension of an aid and attendance allowance under 38 U.S.C.A. § 1114(r)(1) and 38 U.S.C.A. § 1114(r)(2) from October 1, 2008 to December 15, 2008 was proper; the appeal is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


